 In the Matter of SYDNEY BLUMENTHAL AND COMPANY, INC.,andTEX-T1LEWORKERSOF AMERICA (CIO)Case No. 5-R-1617.-Decided November 18, 1944DECISIONANDORDEROn June 29, 1944, pursuant to a Stipulation for Certification uponConsent Election, entered into June 15, 1944, by Sydney Blumenthaland Company, Inc., Caromount Division, Rocky Mount, North Caro-lina, herein called the Company, and Textile Workers of America(CIO), herein called the Union, an election by -secret ballot wasconducted under the direction and supervision of the RegionalDirector for the Fifth Region (Baltimore, Maryland). Immediatelythereafter, a Tally of Ballots was furnished by the Regional Di-_rector to the Company and to the representative of the participatingunion.The Talley indicated that of the approximately 613 eligible voters,575 cast valid ballots of which 260 were for the Union and 315 wereagainst the Union.One void ballot was cast; 7 ballots werechallenged.On July 1, 1944, the Union filed Objections to conduct affectingthe results of the election.On September 13, 1944, following an in-vestigation, the Regional Director issued a Report on Objections tothe election, in which he found that the Objections raised materialand substantial issues.Thereafter, on September 26,-1944, the C'om-_pany sent a letter to the Regional Director which the Board acceptsas Exceptions to the said Report. In the letter, the Company (1)agreed to the holding of a new election but demanded that it be heldimmediately; (2) admitted the issuance of certain speeches and let-ters as recounted by the Regional Director in the Report but claimedprivilege to issue such utterances.The Company did not deny theRegional Director's findings concerning certain acts of its supervisors.Upon the entire record in the case, including the Objections, theReport,on Objections, and the Exceptions thereto, the Board makesthe following :59 N. L R. B., No. 75.349 SYDNEY BLUMENTHAL- AND COMPANY, - INC.-349FINDINGS -OF FACTThe Union began organizing in the Company's plant on or about-May 1, 1944.On May 9, 1944, the Company called its employees to-gether and read them two letters emphasizing the benefits which theCompany had afforded the employees in the past,' and suggesting thatthe managementiwould takeit as anaffront if the employees chose a- union torepresent them.On June 15, 1944, the Company entered intothe Stipulation for Consent Election.Thereafter, on the 16th, 23rd,27th, and 28th of June, the Companysentletters to employeeswarningthat the employees were "walkinginto atrap from which there was noescape," i. e., "Union Security," the danger being that employees whotired of the Union would lose their jobs.The letters also pointedlyimplied that benefits presently sponsored by the Company would bediscontinued 'if the Union should win the election.2 - Similar letterswere isued to the employees of the'Company at Wilson, North Caro-lina.The Company had never issued bulletins or news letters to itsemployees in this manner before.The Company's contention that these utterances were privileged byreason ofthe First Amendment to the Constitution is without basis.They clearly go beyond the exercise of the privilege of free speechand they improperly injected the Company into the election campaignas a party interested in the defeat of the Union.3Coercion was im-plicit in the threats to discontinue benefits 4Moreover, the acts,ofsupervisors in the plant make evident- the fact that the letters werepart of a deliberate scheme of coercion and intimidation engaged inby the Companyin aneffort to affect the results of the election. Itis undisputed that supervisors approached employees with such state-ments as"Of course the Company don't want the union and I am forthe Company" and, in a conversation relative to the probability that aunion manwould lose his job, "You wouldn't know how we got rid ofyou."Similarthreats were made by another employee who, accordingto the Regional Director's undisputed finding,has afavored position inthe plant and occupies a-position which would lead the employees rea-sonably to believe that he is a representative of management.,,Thissame individual suggested that employees would lose privileges if the1Among the benefits listed was a request made by the Company to the war LaborBoard for wage increases.The Regional Director reported that the request was made theday the speech was given.2 "Is the Union going to lend you money to buy you coal at the price you are nowpaying? Is the Union going to-pay the difference between the cost of your insurance andwhat you now pay? . . . The Union is promising you a lot of changes.There will beplenty of changes if they win,but will they be to your advantage?"SeeReliance ManufacturingCo. v. N. L.R. B.,143 F.(2d) 761(C. C. A. 7).SeeN. L.R. B. v. American Tube BendingCo., 134F. (2d) 993.SeeInternational Assn of Machinistsv.N. L. R. B.,311 U.S.72; Matter of Engineeringand ResearchCorp.,55 N. L. It. B. 137. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion should come into the plant. - One of the employees was asked touse his influence in the plant to get other employees to vote againstthe Union.We are not satisfied, therefore, that the results of the election repre-sent the free choice of the employees who participated therein, andwe shall set it aside.The Company agrees to cooperate in the holdingof another election but refuses to comply with the request of the Re-gional Director that it take steps to dissipate the effect of the above-mentioned activities.-Consequently, we shall not, as the Companysuggests, hold a new election at this time but we shall do'so when theRegional Director advises us that the time is appropriate.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby vacates and sets aside the election held inthis-proceeding June 29, 1944.